IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-50349
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JOSE ANTONIO ARRIOLA,

                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
              USDC No. SA-96-CA-315 (SA-93-CR-25-1)
                       - - - - - - - - - -

                         February 4, 1999

Before DAVIS, DUHE’, and PARKER, Circuit Judges.

PER CURIAM:*

     Jose Antonio Arriola, # 65012-080, appeals the district

court’s judgment denying his 28 U.S.C. § 2255 motion.    He has

also filed a motion for appointment of counsel, which is DENIED.

     Arriola argues that the district court erred in summarily

dismissing his motion without a hearing and that the case should

be remanded to the district court to afford him the opportunity

to amend and further develop his § 2255 motion.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-50349
                                 -2-

     "A motion brought under 28 U.S.C. § 2255 can be denied

without a hearing only if the motion, files, and records of the

case conclusively show that the prisoner is entitled to no

relief."     United States v. Bartholomew, 974 F.2d 39, 41 (5th

Cir. 1992).    This court reviews a district court's denial of an

evidentiary hearing for abuse of discretion.    Id.   A hearing is

unnecessary when petitioner's allegations are not detailed and

specific.    United States v. Smith, 915 F.2d 959, 964 (5th Cir.

1990).

     Arriola notes that he set forth numerous allegations of

ineffective assistance of counsel in his motion, but he declines

to discuss the merits of these allegations.    Arriola has not

briefed any arguments challenging the district court’s

conclusions that none of the alleged instances of ineffective

assistance involved attorney error or were prejudicial.     He does

not brief his claims of ineffective assistance so as to

demonstrate why the district court erred in concluding that the

record conclusively showed that he was entitled to no relief or

why an evidentiary hearing was necessary.    Arriola’s appellate

brief does not provide record citations to the parts of the

record which he alleges support his claims.

     The Federal Rules of Appellate Procedure require the parties

to provide references to the record to support statements of

fact.    Fed. R. App. P. 28(a)(4); 5th Cir. R. 28.2.3.   Although

this court liberally construes the briefs of pro se litigants,

pro se parties must still brief the issues and comply with the
                            No. 98-50349
                                 -3-

standards of Rule 28 of the Federal Rules of Appellate Procedure.

Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995).

     Additionally, Arriola does not make any arguments addressing

the merits of his constitutional claims or the reasons given by

the district court for denying his § 2255 motion.    This Court

will not raise and discuss legal issues that the appellant has

failed to assert.   Failure by the appellant to identify any error

in the district court's analysis or application to the facts of

the case is the same as if the appellant had not appealed that

judgment.    Brinkmann v. Dallas County Deputy Sheriff Abner, 813

F.2d 744, 748 (5th Cir. 1987).

     A thorough reading of Arriola’s brief reveals that he has

failed to adequately brief any issues for appeal, other than just

stating repeatedly, in a conclusionary manner, that he should

have had an evidentiary hearing, without even suggesting what

proof that hearing would entail.   Arriola has had three chances

now, in his original § 2255 motion, in his supplemental motion,

and in this appellate brief, to allege specific facts to support

his conclusional allegations of constitutional errors affecting

his trial.   He has failed to do so.   Such conclusional

allegations do not raise a constitutional claim and do not merit

consideration under § 2255.    See United States v. Pineda, 988

F.2d 22, 23 (5th Cir. 1993) (§ 2255 case); see also Ross v.

Estelle, 694 F.2d 1008, 1011-12 (5th Cir. 1983).    The district

court did not abuse its discretion in denying Arriola’s § 2255

motion without an evidentiary hearing.     Thus, there is no reason
                          No. 98-50349
                               -4-

for this case to be remanded for further development of his

claims.



     Arriola argues that he was denied due process in these

§ 2255 proceedings when the district court denied his motion

without a hearing and in light of the fact that he never received

a response from the Government to his original § 2255 motion.

Arriola does not explain why he never filed a response to the

Government’s second response, and he does not state what he would

have included in a response to the Government’s first response

which would have changed the outcome of the proceedings.

     AFFIRMED; MOTION FOR APPOINTMENT OF COUNSEL DENIED.